Citation Nr: 1142919	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  06-05 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating greater than 10 percent for lumbosacral strain prior to November 6, 2008. 

2. Entitlement to an increased rating greater than 10 percent for lumbosacral strain since January 1, 2009. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from November 1966 to July 1971, including service in the Republic of Vietnam.  His awards and decorations include the Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama, which increased the rating for lumbosacral strain to 10 percent effective April 8, 2004.  

In February 2010 and June 2011 the Board remanded the claim for further development, which has been completed. 

During the pendency of the appeal a February 2011 rating decision granted a temporary total disability rating of 100 percent effective November 6, 2008, through December 31, 2008.  As the temporary increased rating is not a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the issues remain pending.  AB v. Brown, 6 Vet. App. 35 (1993).

When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that the issue of employability has not been raised by the record.  The Veteran has not reported any interference with his employment or any missed work as a result of his lumbosacral strain.  As such, the issue of unemployability has not been raised and consideration of TDIU is not warranted. 

The issues of service connection for hip and knee disabilities secondary to the lumbosacral strain have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record prior to November 6, 2008, demonstrates that the service-connected lumbosacral strain was manifested by chronic back pain with no evidence of forward flexion of the thoracolumbar spine less than 60 degrees; a combined range of motion of the thoracolumbar spine in excess of 120 degrees; normal motion of the thoracolumbar spine; and no muscle spasms, guarding or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour. 

2.  The evidence of record since January 1, 2009, demonstrates that the service-connected lumbosacral strain was manifested by back pain with no evidence of forward flexion of the thoracolumbar spine less than 60 degrees; a combined range of motion of the thoracolumbar spine in excess of 120 degrees; normal motion of the thoracolumbar spine; and no muscle spasms, guarding or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour.

3.  From January 1, 2008, through November 5, 2008, the evidence of record demonstrates that the Veteran had mild left leg lumbar radiculitis, a neurological abnormality associated with his lumbosacral strain.   

4.  From January 1, 2008, through November 5, 2008, the evidence of record demonstrates that the Veteran had mild right leg lumbar radiculitis, a neurological abnormality associated with his lumbosacral strain.   

5.  Since January 1, 2009, the evidence of record demonstrates that the Veteran's left leg lumbar radiculitis, a neurological abnormality associated with his lumbosacral strain, had resolved with no residual symptoms.  

6.  Since January 1, 2009, the evidence of record demonstrates that the Veteran's right leg lumbar radiculitis, a neurological abnormality associated with his lumbosacral strain, had resolved with no residual symptoms.   


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating greater than 10 percent for the service-connected lumbosacral strain prior to November 6, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (in effect since September 26, 2003).

2.  The criteria for the assignment of a rating greater than 10 percent for the service-connected lumbosacral strain since January 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (in effect since September 26, 2003).

3.  From January 1, 2008, through November 5, 2008, the criteria for a 10 percent rating for left leg lumbar radiculitis, a neurological abnormality associated with the service-connected lumbosacral strain, have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.124(a), Diagnostic Code 8520 (2011).

4.  From January 1, 2008, through November 5, 2008, the criteria for a 10 percent rating for right leg lumbar radiculitis, a neurological abnormality associated with the service-connected lumbosacral strain, have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.124(a), Diagnostic Code 8520 (2011).

5.  Since January 1, 2009, the criteria for a compensable rating for left leg lumbar radiculitis, a neurological abnormality associated with the service-connected lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.124(a), Diagnostic Code 8520 (2011). 

6.  Since January 1, 2009, the criteria for a compensable rating for right leg lumbar radiculitis, a neurological abnormality associated with the service-connected lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.124(a), Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

A June 2004 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  VA attempted to obtain additional private records and the Veteran reported that the treatment records were already part of the claims file and no further development was needed.  Additionally in July 2010 the Veteran withdrew his record request for two of the private physicians.  He did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in November 2004 and June 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Analysis 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of the disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. § 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran seeks an increased rating for his lumbosacral strain greater than 10 percent for the entire time period on appeal.  The Veteran filed his claim for an increased rating on April 8, 2004.  

Private treatment records report that the Veteran has been treated for intermittent chronic lower back pain since 1986.  

At a November 2004 VA examination the Veteran reported a history of chronic lower back pain with some pain in the sacroiliac areas and right gluteal area but no symptoms of sciatica.  Magnetic resonance imaging showed degenerative joint disease of L5-S1 with herniated nucleus at L4-L5 but no focal nerve foramen narrowing.  He had spinal stenosis at L3-4 but denied any bladder or bowel symptoms.  The Veteran reported that his back condition had no effect on his occupation.  He had no limitations following repetitive use or any flare-ups.  The Veteran reported no incapacitating episodes during the previous 12 months.  Upon physical examination the Veteran's gait, station and posture were normal.  There was no tenderness of the lumbar paraspinal muscles or the parathoracic muscles.  There were no muscle spasms of the lumbar area and the area was palpable.  The Veteran's range of motion was forward flexion of 90 degrees, 5 degrees extension, with 20 degrees left lateral bending and 15 degrees right lateral bending, and 45 degrees left and right rotation.  Neurological examination noted his gait and station to be normal, deep tendon reflexes were present, and motor and sensory function was intact.  The examiner diagnosed degenerative joint disease of the lumbosacral spine with moderate loss of function due to pain with good range of motion, and degenerative disc disease of the lumbosacral spine, mild, with no signs of radiculopathy.  

In a January 2006 letter Dr. T.S. reported that he evaluated the Veteran who reported that three to four times a month he experienced intermittent profound pain which lasts for a few seconds in both lower extremities rated 9 out of 10.  Upon examination the lumbosacral area was unremarkable and sensation was intact.  Dr. T.S. concluded that the Veteran had chronic pain which is apparently progressive, in which case could result in paresis in the lower extremities and the bladder.  (emphasis added)  Dr. T.S. did not find that the Veteran had paresis or any other neurological abnormalities at that time. 

A June 2006 MRI revealed multilevel findings of stenosis.   

In June 2008, Dr. T.W. noted that the Veteran reported having progressive pain extending from his back into both legs over the last six months.  In July 2008, Dr. A.S. diagnosed low back, bilateral hip and thigh pain; lumbar degenerative disc disease with spondylosis, herniated disk with lateral recess, foraminal canal stenosis; and lumbar radiculitis in both legs. 

On November 6, 2008, the Veteran had decompressive laminectomy, L2-3 and L3-4 with diskectomy L3-4 on the left for which a temporary total disability rating has already been assigned. 

On November 18, 2008, 13 days post operation, the Veteran reported that the pain in his left leg had totally resolved, that he was off narcotic pain medications since the fifth day post operation, and that he was walking a mile a day.  On December 2, 2008, the Veteran reported complete relief of his radicular pain.  In January 2009, he reported some occasional lower back soreness but that he did not use any pain medicine. 

At a June 2010 VA examination the Veteran reported that since his surgery in 2008 he felt better and was almost back to his baseline.  He denied a history of urinary or fecal incontinence, numbness, paresthesias, leg or foot weakness, falls or unsteadiness.  He reported a history of stiffness, weakness, and fatigue but denied decreased motion, spasms, pain or flare-ups with no limitation on walking.  Upon examination his posture and gait were normal.  No abnormal spinal curvatures were found; no kyphosis, lumbar flattening, lumbar lordosis, scoliosis or reverse lordosis.  There was no cervical or thoracolumbar ankylosis of the spine.  Examination of the muscles of the spine found no spasms, atrophy, guarding, pain with motion, tenderness or weakness.  Sensory examination of the upper and lower extremities was normal.  The range of motion of the thoracolumbar spine was flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees and right and left lateral rotation to 30 degrees.  There was no objective pain on active range of motion and no additional limitation with repetitive motion, or additional limitation after three repetitions of the range of motion. 

The Veteran reported that his condition had no significant effects on his occupation, that it only affected his ability to do chores, and that he had missed zero days of work during the last 12 month period. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the spine, such as degenerative joint disease of the lumbar spine (Diagnostic Code 5242), for example, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, if there is vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

The manifestations necessary to meet the criteria for the assignment of a rating in excess of 10 percent both prior to November 6, 2008, and since January 1, 2009, are not present.  The medical evidence does not show forward flexion of the thoracolumbar spine less than 60 degrees; a combined range of motion of the thoracolumbar spine less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or ankylosis of the entire thoracolumbar spine.

While the November 2004 examination noted that the Veteran reported experiencing pain in his lower back, pain is already compensated with the assignment of the 10 percent rating.  

Pain on use is considered a major factor in evaluating disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, there was no objective evidence of pain on active range of motion, pain following repetitive motion or any additional limitations after range of motion repetitions.  The Veteran's pain has been considered in the 10 percent rating currently assigned. 

Intervertebral disc syndrome (Diagnostic Code 5243) may be rated under the General Rating Formula above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever provides for the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As there is no evidence of any incapacitating episodes requiring bedrest prescribed by a physician, a higher evaluation under Diagnostic Code 5243 is not warranted.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a rating greater than 10 percent for lumbosacral strain prior to November 6, 2008, and since January 1, 2009, is not warranted.

Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a.

In June 2008 the Veteran reported to Dr. T.W. that he had had progressive pain extending from his back into both legs over the last six months.  In July 2008, Dr. A.S. diagnosed lumbar radiculitis in both legs.  On November 6, 2008, the Veteran reportedly underwent a successful operation to address his back disability and associated symptoms. 

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.    

The Board finds that a separate 10 percent rating for mild left leg lumbar radiculitis, and a separate 10 percent rating for mild right leg lumbar radiculitis, is warranted from January 1, 2008, to November 5, 2008.  

January 1, 2008 is the earliest date that there is evidence of lumbar radiculitis symptoms, based on the Veteran's June 2008 report to Dr. T.W. of pain extending from his back into both legs for six months prior.  The Veteran's sensory symptoms of pain without lost or impaired function meet the criteria for mild impairment at the most.  The criteria for moderate impairment have not been met. 

The Board finds that the Veteran's left leg lumbar radiculitis and right leg lumbar radiculitis resolved completely after the November 6, 2008, operation, and that a compensable rating for left leg lumbar radiculitis and right leg lumbar radiculitis is not warranted since January 1, 2009. 

The assignment of different evaluations throughout the pendency of the Veteran's appeal has been considered.  However, the medical evidence does not support additional staged ratings other than the ones herein assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those symptoms are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  Furthermore, the Veteran has reported no interference with employment.  

The Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 


ORDER

An increased rating greater than 10 percent for lumbosacral strain prior to November 6, 2008, is denied

An increased rating greater than 10 percent for lumbosacral strain since January 1, 2009, is denied. 

A separate 10 percent rating for left leg lumbar radiculitis, a neurological abnormality associated with the service-connected lumbosacral strain, from January 1, 2008, to November 5, 2008, is granted, subject to the statutes and regulations governing the payment of monetary benefits.  

A separate 10 percent rating for right leg lumbar radiculitis, a neurological abnormality associated with the service-connected lumbosacral strain, from January 1, 2008, to November 5, 2008, is granted, subject to the statutes and regulations governing the payment of monetary benefits.  

A compensable rating for left leg lumbar radiculitis, a neurological abnormality associated with the service-connected lumbosacral strain, since January 1, 2009, is denied.  




A compensable rating for right leg lumbar radiculitis, a neurological abnormality associated with the service-connected lumbosacral strain, since January 1, 2009, is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


